Citation Nr: 1117619	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-18 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma (other than the right posterior neck).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service form April 1967 to August 1973 with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing in front of the undersigned Veterans Law Judge was held in November 2009.  A transcript of the hearing has been associated with the claim file.  

In January 2010, the Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the claim file the Board finds that the claim must be remanded for additional development prior to deciding the appeal.

The Board notes that the VCAA requires that VA afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A(d).  The VA is obligated to conduct "'a thorough and contemporaneous medical examination'" when necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When medical evidence is not adequate, the VA must supplement the record by seeking an advisory opinion or ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).

The appellant seeks service connection for basal cell carcinomas her than on the right posterior neck.  He has argued that he has developed and been treated for multiple basal cell carcinomas which are the result of sun exposure during his time in service in Vietnam.

Pursuant to a Board remand of January 2010, the appellant was afforded a VA examination in September 2010.  The examiner was requested to provide an opinion as to whether the appellant's basal cell carcinomas diagnosed in service are related to the post service diagnosis of basal cell carcinomas of the left neck, left elbow and back.  It was also requested that the examiner opine as to whether the basal cell carcinoma in service metastasized and caused the currently diagnosed basal cell carcinomas.  The examiner provided an opinion stating that basal cell carcinomas is less likely as not caused by or the result of basal cell carcinoma of the neck.  The rationale provided stated that while a relationship may exist in that this Veteran may be predisposed to formation of basal cell carcinomas relative to the amount of cumulative sun exposure he has incurred, there is a significant silent period between his in-service treatment and establishing with dermatologist.  Metastasis of a primary basal cell carcinomas are probably not a result of metastasis of the in-service basal cell carcinomas.  

The examiner reported the appellant "may" be predisposed to formation of basal cell carcinomas relative to the amount of cumulative sun exposure he has incurred, however, he did not state whether the sun exposure in service contributed to the basal cell carcinomas diagnosed post-service.  Accordingly, the Board finds that a clarification is needed to properly decide the appeal.


Accordingly, the case is REMANDED for the following action:

The RO should obtain a clarifying opinion regarding the etiology of the basal cell carcinomas (other than the right posterior neck).  The examiner should determine whether sun exposure in service caused or resulted in the post-service basal cell carcinoma of the left neck, left elbow and back.  A complete rationale for any opinion rendered must be provided

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


